Exhibit 99.2 Consolidated Financial Statements (Expressed in Canadian dollars) KOBEX MINERALS INC. (An Exploration Stage Company) For the years ended December 31, 2010, 2009 and 2008 Management’s Responsibility for Financial Reporting The accompanying consolidated financial statements of the Company have been prepared by management in accordance with accounting principles generally accepted in Canada and reconciled to accounting principles generally accepted in the United States as set out in Note 14 and contain estimates based on management’s judgment. Management maintains an appropriate system of internal controls to provide reasonable assurance that transactions are authorized, assets safeguarded, and proper records maintained. The Audit Committee of the Board of Directors has met with the Company’s independent auditors to review the scope and results of the annual audit, and to review the consolidated financial statements and related financial reporting matters prior to submitting the financial statements to the Board for approval. The Company’s independent auditors, KPMG LLP, are appointed by the shareholders to conduct an audit in accordance with generally accepted auditing standards in Canada and the Public Company Accounting Oversight Board (United States), and their report folllows. “ Alfred Hills” "Samuel Yik” Alfred Hills Samuel Yik President Chief Financial Officer March 16, 2011 INDEPENDENT AUDITORS’ REPORT OF REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Directors of Kobex Minerals Inc. We have audited the accompanying consolidated financial statements of Kobex Minerals Inc., which comprise the consolidated balance sheets as at December 31, 2010 and 2009, the consolidated statements of operations and comprehensive income (loss), changes in equity and cash flows for each of the years in the two-year period ended December 31, 2010, and notes, comprising a summary of significant accounting policies and other explanatory information. Management's Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with Canadian generally accepted accounting principles, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, we consider internal control relevant to the entity's preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the consolidated financial position of Kobex Minerals Inc. as at December 31, 2010 and 2009 and its consolidatedresults ofoperations and its consolidated cash flows for each of the years in the two-year period ended December 31, 2010 in accordance with Canadian generally accepted accounting principles. The financial statements as at December 31, 2008 and for the year then ended were audited by other auditors who expressed an opinion without reservation on those statements in their report dated March 24, 2009. “KPMG LLP” signed Chartered Accountants Vancouver, Canada March 18, 2011 Independent Auditors’ Report To the Shareholders of Kobex Minerals Inc. (formerly IMA Exploration Inc.) We have audited the consolidated balance sheet of Kobex Minerals Inc. (formerly IMA Exploration Inc.) (the“Company”) as at December 31, 2008 and the consolidated statements of operations, comprehensive income (loss) and deficit, cash flows, and changes in shareholders’ equity for each of the years in the two year period ended December 31, 2008. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at December 31, 2008 and the results of its operations and its cash flows for each of the years in the two year period ended December 31, 2008 in accordance with Canadian generally accepted accounting principles. Signed “PricewaterhouseCoopers LLP” Chartered Accountants Vancouver, BC March 24, 2009 Comments by Auditor for U.S. Readers on Canada-U.S. Reporting Difference In the United States, reporting standards for auditors require the addition of an explanatory paragraph (following the opinion paragraph) when there is a change in accounting principles that has a material effect on the comparability of the Company's financial statements, such as the change described in note 2 to the financial statements. Our report to the shareholders dated March 24, 2009 is expressed in accordance with Canadian reporting standards which do not require a reference to such a change in accounting principles in the auditors’ report when the change is properly accounted for and adequately disclosed in the financial statements. Signed “PricewaterhouseCoopers LLP” Chartered Accountants Vancouver, BC March 24, 2009 KOBEX MINERALS INC. (An Exploration Stage Company) Consolidated Balance Sheets (Expressed in Canadian dollars) As at December 31, 2010 and 2009 ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Marketable securities (see Note 4) Other receivables and prepaids Due from related party (see Note 9) - EQUIPMENT (see Note 5) - MINERAL PROPERTY INTEREST (see Note 6) - $ $ LIABILITIES CURRENT LIABILITIES: Accounts payable & accrued liabilities $ $ SHAREHOLDERS' EQUITY Share Capital (see Note 7) Contributed Surplus (see Note 8) Accumulated Other Comprehensive Income Deficit ) ) Nature of operations (Note 1) Commitments (Notes 15) Subsequent events (Notes 16) $ $ Approved on behalf of the Board: "Roman Shklanka" "Alfred Hills" The accompanying notes are an integral part of these consolidated financial statements. KOBEX MINERALS INC. (An Exploration Stage Company) Consolidated Statements of Operations and Comprehensive Income/(Loss) (Expressed in Canadian dollars) For the years ended December 31, 2010, 2009 and 2008 EXPENSES Administrative and management services $
